Citation Nr: 1118061	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  09-24 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  What initial rating is warranted for bilateral hearing loss?

2.  Entitlement to an initial compensable rating for right ankle disorder for the period prior to December 5, 2008, a rating higher than 10 percent for the period December 5, 2008, to June 18, 2010, and higher than 20 percent for the period since June 19, 2010.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to February 2007.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that continued noncompensable ratings for both disabilities.  The RO in Newark, New Jersey, assumed jurisdiction of the claims file pursuant to the Veteran's request secondary to his relocation.

Although the Veteran appealed the March 2008 rating decision, an August 2007 rating decision granted service connection for the hearing loss and right ankle disabilities and assigned the initial noncompensable ratings.  The Veteran submitted additional evidence in February 2008, which generated the March 2008 rating decision.  Hence, the Board has styled the issues of the case as an initial rating, as shown on the cover sheet.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In an August 2010 rating decision, a decision review officer at the Newark RO granted a compensable rating of 10 percent for the right ankle disorder, effective in December 2008, and an increase from 10 to 20 percent, effective in June 2010.  The Veteran continued his appeal, and the Newark RO certified the appeal to the Board.

The Veteran indicated on his July 2009 substantive appeal (VA Form 9) that he desired a Travel Board Hearing.  The claims file lists the Veteran as a no-show for the hearing that was scheduled in December 2010 for January 24, 2011; but the Veteran informed the RO in October 2010 that he did not remember asking for a hearing, and he withdrew his request for a hearing.  See 38 C.F.R. § 20.702 (2010).

A September 2009 rating decision granted service connection for Meniere's disease with an initial 30 percent rating, effective August 2009.  An October 2009 rating decision granted an increased rating from 30 to 60 percent, effective September 2009, and from 60 to 100 percent, effective November 2009, for the Meniere's.  An April 2009 rating decision granted service connection for right and left shin splints with an initial 10 percent rating for each leg, effective December 2009.  There is no indication in the claims file that the Veteran appealed either the assigned initial ratings or effective dates for those disabilities.  Thus, those issues are not before the Board, and they will not be addressed in the decision below.  See 38 C.F.R. § 20.200 (2010).


FINDINGS OF FACT

1.  The right ear hearing loss manifested at no worse than Roman Numeral Level II, and the left ear hearing loss at Roman Numeral Level I throughout the initial rating period.  An exceptional pattern of hearing impairment has not manifested in either ear.

2.  For the period prior to December 5, 2008, the right ankle did not manifest with ankylosis, moderate limitation of motion, or pain on range of motion.

3.  For the period from December 5, 2008, to June 18, 2010, the right ankle did not manifest with ankylosis, marked limitation of motion, or comparable pain on range of motion.

4.  For the period since June 19, 2010, the right ankle has not manifested with ankylosis.


CONCLUSIONS OF LAW

1.  The requirements for a compensable evaluation for the bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2010).

2.  For the period prior to December 5, 2008, the requirements for a compensable evaluation for the right ankle disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.31, 4.40, 4.45, 4.71a, Diagnostic Code 5271.

3.  For the period December 5, 2008, to June 18, 2010, the requirements for an evaluation higher than 10 percent for the right ankle disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271.

4.  For the period since June 19, 2010, the requirements for an evaluation higher than 20 percent for the right ankle disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements would serve no useful purpose.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  See  38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  In Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, as is the case with the Veteran's hearing loss and right ankle disabilities.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as 'staged' ratings.  Fenderson, 12 Vet. App. At 126.




Overview

VA received the Veteran's initial claim for benefits in March 2007, which was within one year of his separation from active service.  As a result, the RO assigned the initial effective dates in view of that fact.  See 38 C.F.R. § 3.400.

Hearing Loss.

Evaluations of defective hearing range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz) (Hz).  To evaluate the degree of disability from service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels (db) or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86.  Further, when the average puretone threshold is 30 db or less at 1000 Hz, and 70 db or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  Id.




Analysis

The June 2007 fee-basis examination report notes the Veteran's reported history of noise exposure during his active service.  He also reported that he had to ask for repetition during conversations, and he could not hear in noisy environments.  Physical examination of the ears did not reveal any abnormalities.  The audiometrics revealed his hearing loss to have manifested as follows: Right ear: 500 Hz, 30 db; 1000 Hz, 20 db; 2000 Hz, 25 db; 3000 Hz, 40 db; 4000 Hz, 65 db; for an average of 38 db.  Speech recognition was 88 percent.  Left ear: 500 Hz, 30 db; 1000 Hz, 25 db; 2000 Hz, 25 db; 3000 Hz, 40 db; 4000 Hz, 60 db; for an average of 38 db.  Speech recognition was 92 percent.

The results set forth above show the Veteran's hearing impairment did not manifest with an exceptional pattern, which means Table VI is used to determine the level for each ear.  See 38 C.F.R. §§ 4.85, 4.86.  They also show the right ear to have manifested at Roman Numeral Level II, and the left ear at Roman Numeral Level I.  See 38 C.F.R. § 4.85, Table VI.  Levels I and II intersect at the 0 percent rate.  See Table VII.  As a result, the RO correctly assigned an initial noncompensable rating for the bilateral hearing loss.  38 C.F.R. §§ 4.1, 4.7, 4.85, Diagnostic Code 6100.

In his December 2008 notice of disagreement, the Veteran only asserted that he believed his disability merited a higher rating.  There were additional hearing examinations throughout the appeal period, but they were essentially consistent with the 2007 examination.  VA outpatient records of January 2009, note the Veteran's ears were clear, and his hearing loss was a mild sensorineural hearing loss with excellent word discrimination scores bilaterally.  Audiometrics continued to show the absence of an exceptional pattern of hearing impairment.  The puretone threshold average was 37.5 for the right ear, and 36.25 for the left ear, which denotes hearing loss of slightly less severity when compared to the 2007 examination.

The August 2010 examination report notes that the Veteran reported that he had to play the television louder, and his family noticed he had difficulty following   conversations and talking on the telephone as a result of his hearing loss.  Physical examination revealed no abnormalities of the ears.  The audiometrics revealed his hearing loss to have manifested as follows: Right ear: 500 Hz, 20 db; 1000 Hz, 20 db; 2000 Hz, 30 db; 3000 Hz, 50 db; 4000 Hz, 55 db; for an average of 37.5 db.  Speech recognition was 96 percent.  Left ear: 500 Hz, 20 db; 1000 Hz, 25 db; 2000 Hz, 35 db; 3000 Hz, 40 db; 4000 Hz, 50 db; for an average of 37.5 db.  Speech recognition was 94 percent.  The audiometrics show both ears to have manifested at Roman Numeral Level I, which again was at the noncompensable rate.  The examiner assessed the severity of the Veteran's hearing loss as normal to severe, which had an effect on his occupation and no effect on his daily activities.
The Board notes that the examination report notes that the examiner did not conduct a review of the claims file, but he did review the Veteran's medical records.  The Board notes further that other VA examination reports note the Veteran is employed full time as a VA counselor.  Further, as already noted, the examiner took the Veteran's history and his reported impact of his hearing loss.  The Board finds the objective findings on clinical examination shows the Veteran's bilateral hearing loss to have manifested at the noncompensable rate throughout the initial rating period.  38 C.F.R. §§ 4.1, 4.7, 4.85, 4.86, Diagnostic Code 6100.  There is no factual basis for a staged rating at any time of the rating period.  The Board notes further that the Veteran's primary complaints that he included as part of his hearing problem included dizziness and loss of balance.  As noted in the Introduction, he is service connected for tinnitus and Meniere's disease, for which he is separately rated for that symptomatology.

Right Ankle.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. § 4.45.

The applicable rating criteria provide that ankle limitation of motion of moderate severity warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Limitation of motion of marked severity warrants a 20 percent rating.  Id.

Analysis

The July 2007 fee-basis joints examination report notes the Veteran injured his ankle while on a combat patrol in Panama.  He reported his right ankle was weaker than the left, rolled easier, and was stiff, as it required several hours in the morning to loosen up.  The Veteran reported right ankle pain three times a week.  On a scale of 1 to 10, he assessed his worst as 8/10.  The pain was alleviated by rest and use of Ibuprofen.  He reported he was able to function with medication.  He denied swelling, heat, redness, and dislocation.  The Veteran also reported that the right ankle popped frequently and rolled easily, and he reported incapacitating episodes as often as twice a month.  He used Ibuprofen 800 mg several times a week, and he denied use of any prosthetic devices.

Physical examination revealed tenderness but no edema, effusion, weakness, redness, heat, abnormal movement, guarding of movement, or subluxation.  Examination on range of motion revealed dorsiflexion to 20 degrees, and plantar flexion to 45 degrees.  The examiner noted that the right ankle X-ray findings were within normal limits.  The examiner diagnosed a right ankle strain with objective evidence of tenderness and negative X-ray findings.

The Veteran's formal claim (VA Form 21-526) reflects that he claimed degenerative joint disease, or degenerative arthritis, as the basis for his right ankle claim.  The objective findings on clinical examination, however, did not reveal arthritis, and the examiner did not diagnose it.  Other than tenderness, the examination did not reveal positive pathology.  The right ankle range of motion findings were normal and pain free.  See 38 C.F.R. § 4.71a, Plate II.  Other examination reports note that the Veteran's job as a counselor is sedentary.  Thus, the Board finds the right ankle more nearly approximated a noncompensable rating as of the July 2007 examination.  38 C.F.R. §§ 4.7, 4.31.  The Board finds a higher rating was not met or approximated, as there was no evidence of pain on range of motion, and the examiner noted that there was no additional loss of range of motion due to pain, and repetitive use did not result in fatigue, weakness, lack of endurance, or incoordination.  See DeLuca, supra.

As was the case with the hearing loss, the Veteran did not assert any specific basis for a higher rating in his notice of disagreement.  The Board notes no evidence of increased right ankle symptomatology prior to December 2008 that would meet or approximate a compensable rating.

A VA outpatient note of December 2008 notes that the Veteran presented with complaints of chronic right ankle pain, and he had several service treatment records with him for the medical provider to review.  The examiner noted the history documented in the service treatment records.  Physical examination of the right ankle revealed decreased range of motion, but the examiner did not indicate to what extent.  Nonetheless, the noted limitation of motion of the right ankle was evidence of increased symptomatology, as range of motion was normal at the 2007 examination.  The examiner diagnosed right ankle strain with decreased range of motion-more likely than not causally related to the events noted in the service treatment records.  As determined by the decision review officer, the Board finds the medical evidence of record shows the right ankle to have more nearly approximated a compensable rating of 10 percent.  38 C.F.R. § 4.7.

The August 2010 rating decision notes the above findings were documented as of December 5, 2008.  The Board, however, notes the entry is dated December 19, 2008, but will not disturb the effective date assigned by the decision review officer.  The Board finds a rating higher than 10 percent was not met or approximated, as the examiner noted the absence of swelling, and anterior drawer sign was negative.  This state of affairs continued throughout 2009, as the outpatient records note the Veteran's complaints of pain.  Physical therapy records of July 2009 note the Veteran was issued arch supports to help his leg pain.  The therapist noted the absence of effusion, swelling, or edema, and that muscle strength was normal at 5/5.  Further, June 2009 right ankle X-rays were read as having shown no soft tissue swelling, subluxation, or degenerative changes.  The Board notes that a significant amount of the Veteran's lower extremity symptomatology was assessed as due to shin splints, for which he is service connected and separately rated.  The medical evidence of record does not show findings that would meet or approximate a rating higher than 10 percent for the ankle for the remainder of Calendar Year 2009.  38 C.F.R. § 4.7.

A January 2010 outpatient entry notes the Veteran reported having sustained an ankle sprain about every three months, he no longer used stairs, and he could only walk for short distances.  He also reported earlier that his arch supports had helped his symptoms.  Radiology examination included an axial double turbo spin-echo of the right ankle.  A radiologist noted that there was no evidence of ligament tears or an osteochondral lesion.  There also was no evidence of a joint abnormality.  Images of fluid collection surrounding the flexor hallucis longus possibly represented a ganglion developing within the tendon.  An entry of three days later notes that wear of an ankle brace was recommended as well as a subsequent MRI examination.

The January 2010 VA examination report notes that the Veteran complained of intermittent severe pain and frequent ankle sprains associated with instability.  He noted that his ankle pain was aggravated by going up and down stairs, and he also reported some swelling.  The examiner noted the Veteran was wearing an ankle brace.  He also noted that the Veteran reported  he was able to perform his job without limitation, and he denied any increased symptoms on repetitive use.  Physical examination revealed no gross deformity.  There was tenderness to palpation over the anterior and lateral aspects of the right ankle.  Examination on range of motion revealed dorsiflexion of 0 to 5 degrees, and 0 to 15 degrees on plantar flexion, with pain associated with motion in both spheres.  The Veteran's gait was normal.  The examiner noted that a right ankle X-ray was read as normal.  The diagnosis was chronic right ankle sprain.

The objective findings on clinical examination show the range of motion of the of the right ankle to be half of normal on dorsiflexion and less than half of normal on plantar flexion.  See 38 C.F.R. § 4.71a, Plate II.  The Board finds marked limitation of motion was shown by the examination, which warrants a 20 percent rating.  38 C.F.R. § 4.7.  This is the maximum rating allowed by Diagnostic Code 5271.  See 38 C.F.R. § 4.71a.  A higher rating was not shown, as there is no evidence of right ankle ankylosis.  See id., Diagnostic Code 5270.  The fact that the right ankle manifested range of motion, by definition, means the absence of ankylosis.  Thus, the Board finds the Veteran's right ankle more nearly approximated a 20 percent rating as of the date of the examination, June 19, 2010.  The Board finds the preponderance of the evidence shows June 19, 2010, to be the earliest date at which the ankle more nearly approximated the 20 percent rating.  See 38 C.F.R. § 3.400(o).

In light of the above, the Board finds the preponderance of the evidence shows the Veteran's right ankle more nearly approximated a noncompensable rating for the period prior to December 5, 2008; a 10 percent rating for the period December 5, 2008, to June 18, 2010, and a 20 percent rating for the period since June 19, 2010.  38 C.F.R. §§ 3.400(o), 4.1, 4.7, 4.31, 4.40, 4.45, 4.71a, Diagnostic Code 5271.

The Board also notes that the decision review officer considered referral for extraschedular consideration but determined the Veteran's disability picture was not exceptional.  See 38 C.F.R. § 3.321(b)(1).  The Board concurs and affirms that determination.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The applicable rating criteria describe the Veteran's right ankle disability and the severity of symptomatology related to it.  This means the Veteran's disability picture is not exceptional.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In the absence of an exceptional disability picture, there is no factual or regulatory basis for a referral for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim(s), however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).
 


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.

Entitlement to a compensable rating for right ankle disorder for the period prior to December 5, 2008; entitlement to a rating higher than 10 percent for the period December 5, 2008, to June 18, 2010; and, entitlement to a rating higher than 20 percent for the period since June 19, 2010, is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


